Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 6, 2017

                                          No. 04-17-00791-CV

                                     IN RE Glenn L. WILLIAMS

                                   Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On December 4, 2017, relator filed a petition for writ of mandamus and a motion for
emergency relief. The court has considered the petition and motion and is of the opinion relator
is not entitled to the relief sought. Accordingly, the petition and motion are DENIED. See TEX.
R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on December 6, 2017.



                                                          _________________________________
                                                          Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




           1
          This proceeding arises out of Cause No. CV-13-0000235, styled Williams v. Williams, pending in the
198th Judicial District Court, Bandera County, Texas, the Honorable Stephen B. Ables presiding.